Name: Commission Regulation (EEC) No 2115/88 of 15 July 1988 amending certain levies on imports of live bovine animals and beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7. 88 Official Journal of the European Communities No L 186/ 17 COMMISSION REGULATION (EEC) No 2115/88 of 15 July 1988 amending certain levies on imports of live bovine animals and beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 12 (8) thereof, Whereas levies must be fixed having regard to the obligations arising from international agreements concluded by the Community ; whereas account should also be taken of Council Regulation (EEC) No 314/83 of 24 January 1983 on the conclusion of the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (3) and of Council Decision 87/605/EEC of 21 December 1987 on the conclusion of the additional Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (4) ; Whereas when the first quota provided for in the said Protocol is exhausted the levy applicable on the second quota is to be set at 50 % of the basic levy ; whereas the levy amounts set by Commission Regulation (EEC) No 1943/88 (^ should therefore be adjusted, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1943/88 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 16 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1988 . . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . 0 OJ No L 370, 30 . 12 . 1987, p . 7. (3 OJ No L 41 , 14. 2. 1983, p . 1 . (4) OJ No L 389, 31 . 12. 1987, p . 72. O OJ No L 170, 2. 7 . 1988 , p . 29 . No L 186/18 Official Journal of the European Communities 16. 7. 88 ANNEX to the Commission Regulation of 15 July 1988 altering the import levies on live cattle and on beef and veal other than frozen (') (ECU/100 kg) CN code Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  0102 90 10 29,531 131,237 0102 90 31 57,560 29,531 131,237 0102 90 33  29,531 131,237 0102 90 35 57,560 29,531 131,237 0102 90 37 57,560 29,531 131,237  Net weight  0201 10 10 56,109 249,350 0201 10 90 109,364 56,109 249,350 0201 20 11 109,364 56,109 249,350 0201 20 19 109,364 56,109 249,350 0201 20 31  44,886 199,479 0201 20 39 87,491 44,886 199,479 0201 20 51 131,237 67,330 299,220 0201 20 59 131,237 67,330 299,220 0201 20 90  84,162 374,025 0201 30  96,270 427,832 0206 10 95  96,270 427,832 0210 20 10  84,162 374,025 0210 20 90  96,270 427,832 0210 90 41  96,270 427,832 0210 90 90  96,270 427,832 1602 50 10  96,270 427,832 1602 90 61  96,270 427,832 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the overseas countries and territories. (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1368/88 (OJ No L 126, 20 . 5. 1988 , p. 26).